 

Exhibit 10.1

UAL CORPORATION

2006 MANAGEMENT EQUITY INCENTIVE PLAN

AMENDMENT NO. 1

This Amendment No. 1 (this “Amendment”) to the UAL Corporation 2006 Management
Equity Incentive Plan, dated February 1, 2006 (the “MEIP”), sponsored by UAL
Corporation, a Delaware corporation (the “Company”), is made as of this 23rd day
of September 2010.

WHEREAS, the MEIP may be amended from time to time by the Board of Directors of
the Company (the “Board”) in accordance with Section 20 of the MEIP; and

WHEREAS, the Board believes that it is in the best interests of the Company’s
stockholders to amend the MEIP to give the Human Resources Subcommittee (the
“Committee”) of the Board the discretion to determine whether awards granted
thereunder should remain exercisable or continue to vest for the period of time
between a holder’s termination of employment with the Company or any of its
affiliates and the expiration date of such award;

NOW, THEREFORE, the MEIP is hereby amended as follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used herein shall have the meanings assigned to them in the MEIP.

SECTION 2. Amendment. Section 12(d) of the MEIP is hereby amended and restated
in its entirety to read as follows:

Modification of Rights Upon Termination. Notwithstanding the other provisions of
this Section 12, upon a Participant’s Termination of Employment, the Committee
may, in its sole discretion (which may be exercised at any time on or after the
date of grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such Termination of Employment, and Restricted Shares and Other Share-Based
Awards then held by such Participant to vest and/or continue to vest or become
free of restrictions and conditions to issuance, as the case may be, following
such Termination of Employment, in each case in the manner determined by the
Committee; provided, however, that no Option or Stock Appreciation Right may
remain exercisable or continue to vest beyond its original expiration date.
Modification of an Incentive Stock Option that is intended to qualify under
Section 422 of the Code will be limited to those modifications permitted under
Section 422 of the Code.

SECTION 3. Effectiveness of this Amendment. This Amendment shall become
effective upon its adoption by the Board. Except as specifically set forth in
this Amendment, this Amendment shall have no effect on any of the Company’s
rights or obligations under the MEIP or any Award granted thereunder.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed,
effective as of September 23, 2010.

 

UAL CORPORATION By  

/s/ Thomas J. Sabatino, Jr.

  Name:   Thomas J. Sabatino, Jr.   Title:  

Senior Vice President,

General Counsel and

Corporate Secretary